Citation Nr: 1023451	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to October 
1970.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In March 2009, the Board returned the 
case for additional development and the case was subsequently 
returned to the Board for further appellate review.  



FINDING OF FACT

The Veteran has PTSD that is causally or etiologically 
related to service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, since this decision 
represents a complete grant of the benefit sought on appeal, 
the Board finds that discussion of the the VA's "duty to 
notify" and "duty to assist" obligations is not necessary 
since the Veteran can not be prejudiced by this decision.

The Veteran essentially contends that he has PTSD that is the 
result of stressful incidents he was exposed to during 
service.  Under applicable law, service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain (1) medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony, of an inservice occurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Service connection for PTSD 
requires a medical diagnosis of the disorder; credible 
supporting evidence of the claimed inservice stressor 
actually occurred; and a link, as established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary upon whether or not a veteran engaged in "combat with 
the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that a veteran engaged in 
combat with the enemy and the alleged stressor is 
combat-related, a veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that a veteran did not engage in 
combat with the enemy or that a veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, a veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates a veteran's statements 
or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

First, the Board notes that though there is conflicting 
evidence regarding whether the Veteran is currently suffering 
from PTSD.  Records of the Veteran's treatment at VA 
facilities have consistently shown diagnoses of PTSD.  
Examinations from 1996 reflect diagnoses of PTSD, and these 
diagnoses were used to support his receiving treatment for 
PTSD from VA facilities in Louisiana.  Doctors at the Baton 
Rouge General Medical Center similarly diagnosed the Veteran 
as suffering from PTSD when he was hospitalized for suicidal 
thoughts in January 2000.  More recently, records of the 
Veteran's 2008 and 2009 mental health treatment at VA 
facilities in Texas reflect multiple diagnoses of PTSD.  Such 
diagnoses were made after the VA physician recorded the 
Veteran's service and medical history and performed a mental 
status examination.  

Contrasted with these diagnoses are the results of multiple 
VA PTSD examinations in which the Veteran was not found to be 
suffering from PTSD.  In an August 2006 PTSD examination, the 
examiner diagnosed the Veteran as suffering from major 
depressive disorder and an "anxiety disorder with features 
of post-traumatic stress disorder."  In an April 2007 
examination, the Veteran was diagnosed as suffering from 
major depressive disorder.  Most recently in an August 2009 
VA examination, the examiner diagnosed the Veteran as 
suffering from major depressive disorder and "anxiety 
disorder NOS with PTSD features."

In balancing the two contrasting diagnoses - those that 
concluded that the Veteran was suffering from PTSD and those 
that did not - the Board is convinced  by three facts that 
the Veteran doe have PTSD.  First, as highlighted above, two 
of the three VA PTSD examinations were equivocal in their 
diagnoses, stating that the Veteran was suffering from "PTSD 
features."  Second, the Board is mindful of the Court of 
Appeals for Veterans Claims' decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), which held that the 
requirement for a current disability is satisfied when a 
claimant has a disability at the time a claim for service 
connection is filed or during the pendency of the claim.  
Finally, the Board also recognizes that when there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Given these facts, the Board shall resolve reasonable 
doubt in favor of the Veteran and conclude that he is 
suffering from PTSD for the purposes of this appeal.

The Board next acknowledges that two of the Veteran's 
stressors have been corroborated.  Over the course of his 
appeal, the Veteran has claimed that he was exposed to 
numerous stressful situations during his service in the 
Republic of Vietnam, including being subjected to rocket 
attacks and witnessing a plane crash shortly after takeoff.  
A May 2006 letter from the U.S. Armed Services Center for 
Unit Records Research confirmed that these events occurred, 
thus corroborating two of the Veteran's claimed stressors.  
The Board also notes that the Veteran's PTSD diagnoses were 
at least based in part on these confirmed stressors.

In conclusion, the record contains competent evidence both 
that the Veteran suffers from PTSD and that the diagnosis of 
this disorder was based on his credible in-service stressors.  
Accordingly, the Board concludes that the criteria for 
service connection for PTSD have been met.  


ORDER

Service connection for posttraumatic stress disorder is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


